Exhibit 10.1

 

EXECUTION VERSION



 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 4th day of
February, 2009, by and between MEMC Electronic Materials Inc., a Delaware
corporation (the “Company”), and Ahmad Chatila (“Executive”).

WITNESSETH:

WHEREAS, the Company desires to employ Executive as the chief executive officer
of the Company and Executive desires to be employed by the Company on the terms
and conditions set forth herein, with Executive’s actual first day of employment
by the Company to be March 2, 2009 (such date, the “Effective Date”);

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein and for other good and valuable consideration, the
Company and Executive hereby agree as follows:

1.        Term; Position and Responsibilities. Unless Executive’s employment
shall sooner terminate pursuant to Section 4 hereof, the Company shall employ
Executive on the terms and subject to the conditions of this Agreement for the
term commencing on the Effective Date and ending on the four year anniversary of
the Effective Date, provided that the term shall be automatically renewed for
successive one-year terms following the expiration of the initial term described
above (the initial term and each additional one-year term each, a “Term”),
unless either party provides the other party with notice pursuant to Section
9(f) at least sixty (60) calendar days before the expiration of the applicable
Term of its (or his) intention not to renew such Term, in which case the
Executive’s employment shall terminate at the end of such Term. The entire
period during which Executive is employed by the Company pursuant to this
Agreement shall be referred to as the “Employment Period.” During the Employment
Period, Executive shall serve as Chief Executive Officer of the Company and
shall have such duties and responsibilities as are customarily assigned to
individuals serving in such positions and such other duties as the Company
specifies from time to time. During the Employment Period, the Company will also
cause the Board of Directors of the Company (the “Board”) to appoint Executive
as a director of the Company and to nominate Executive for re-election to the
Board when his term as director expires. Executive shall comply with all written
policies and procedures of the Company. Executive shall devote all of his skill,
knowledge, commercial efforts and working time to the conscientious and faithful
performance of his duties and responsibilities for the Company (except for (i)
vacation time as set forth in Section 3(b) hereof and absence for sickness or
similar disability and (ii) to the extent that it does not interfere with the
performance of Executive’s duties hereunder, (A) such reasonable time as may be
devoted to the fulfillment of Executive’s civic responsibilities, (B) such
reasonable time as may be necessary from time to time for personal financial
matters and (C) certain other activities with the prior written consent of the
Board).

 

1

 



 

--------------------------------------------------------------------------------

EXECUTION VERSION

 



 

2.        Compensation.

(a)       Base Salary. As compensation for the services to be performed by
Executive during the Employment Period, the Company shall pay Executive a base
salary at an annualized rate of $750,000, payable in installments on the
Company’s regular payroll dates. Executive’s base salary shall be reviewed
annually by the Board and may be adjusted upwards by the Board, in its sole
discretion. The annual base salary payable to Executive under this Section 2(a)
shall hereinafter be referred to as the “Base Salary.”

(b)       Annual Bonus. During the Employment Period, Executive shall have the
opportunity to earn an annual bonus (an “Annual Bonus”) in respect of each
calendar year in accordance with this Section 2(b) and pursuant to the terms of
the Company’s Annual Incentive Plan then existing for such calendar year;
provided, however, that, except as may be provided in Section 4(f) hereof, the
Annual Bonus for any calendar year shall be payable to Executive only if
Executive is employed by the Company on December 31 of such year. In respect of
calendar year 2009 and thereafter, Executive will have a target bonus of 100% of
Executive’s Base Salary and a maximum bonus of 200% of Executive’s Base Salary;
provided, however, that for calendar year 2009, Executive’s bonus under this
Section 2(b) shall be no less than $500,000. Any Annual Bonus that becomes
payable to Executive shall be payable in the form of cash. The amount of any
Annual Bonus and all other terms and conditions related thereto (including
without limitation any performance criteria) shall be determined by the Board,
in its sole discretion.

(c)       Transition Bonus. In lieu of a relocation allowance, Executive shall
be paid a sign-on and transition bonus of $600,000 (the “Transition Bonus”),
which Transition Bonus shall be paid to Executive within 30 days of the
Effective Date. If Executive voluntarily terminates his employment with the
Company (i) within one year of the Effective Date for a reason other than Good
Reason (as defined below in Section 0), one hundred percent (100%) of the after
tax amount of the Transition Bonus shall be repaid by Executive, in full, within
14 days of the date of his termination; and (ii) more than one year after the
Effective Date but less than two years after the Effective Dave for a reason
other than Good Reason (as defined below in Section 0), fifty percent (50%) of
the after tax amount of the Transition Bonus shall be repaid by Executive, in
full, within 14 days of the date of his termination.

(d)       Stock Options and RSUs.

(i)        Initial Equity Grants. On the Effective Date, the Company shall cause
the Board or a committee thereof to grant to Executive (w) a non-qualified
option to purchase 750,000 shares of common stock of the Company, at an exercise
price per share equal to the fair market value per share as of the date of grant
(the “Sign-on Option”), which Sign-on Option shall vest fifty percent on the
third anniversary of the date of grant and fifty percent on the fifth
anniversary of the date of grant; (x) an additional non-qualified option to
purchase 750,000 shares of common stock of the Company, at an exercise price
equal to the fair market value per share as of the date of grant (the "Service
Option"), which Service Option shall vest twenty five percent per year on each
of the first, second, third and fourth anniversary of the date of grant; (y) a
non-qualified option to purchase 200,000 shares of common stock of the Company,
at an exercise price per share equal to the fair market value per share as of
the date of grant (the

 

2

 



 

--------------------------------------------------------------------------------

EXECUTION VERSION

 



 

“Performance Option”, and together with the Sign-on Option and the Service
Option, the “Options”), which Performance Option shall vest on the fourth
anniversary of the date of grant if Executive is still employed by the Company
and the Company’s common stock price outperforms the S&P 500 market index
compounded annual growth rate by five percent (5%) over that four-year period
(otherwise, the Performance Option will expire) all as more specifically set
forth in the applicable stock option grant agreement for the Performance Option;
provided, however, that 40% of the shares under the Performance Option shall
vest on the third anniversary of the date of grant if Executive is still
employed by the Company and the Company’s common stock price outperforms the S&P
500 market index compounded annual growth rate by five percent (5%) over that
three-year period; and (z) a stock unit award in the amount of 75,000 shares
(the “Sign-on RSUs”), which Sign-on RSUs shall vest twenty five percent per year
on each of the first, second, third and fourth anniversary of the date of grant.
The Options and the Sign-on RSUs shall be governed by the Company's 2001 Equity
Incentive Plan, as it may be amended from time to time (the "2001 Equity Plan"),
and shall be evidenced by separate stock option or RSU agreements executed by
the Company and Executive (the "2001 Plan Stock Option Agreements"), which shall
contain terms consistent with this Section 2(d)(i) and terms and condition that
are substantially similar to the terms and conditions contained in the 2001
Equity Plan.

(ii)       Annual Grant. For any calendar year during the Employment Period, the
Board in its discretion may make an award to Executive under the Company’s 2001
Equity Plan or any successor equity incentive plan thereto. The size and vesting
of any such award shall be in the discretion of the Board. Notwithstanding the
foregoing, in connection with the option grants and RSU grants to be provided to
the Executive simultaneously with the execution of this Agreement, Executive
understands that the Company does not intend to grant him any stock options or
RSUs for the first four years of the Employment Period.

(iii)      Acceleration. Notwithstanding any contrary provision in Section 0(i)
above, in the 2001 Equity Plan or in the 2001 Plan Stock Option Agreements, all
grants of stock options and stock units received by Executive from the Company
shall become 100% vested in the event that (a) the Company is subject to a
Change in Control (as defined in the 2001 Equity Plan) before Executive’s
employment with the Company terminates and (b) Executive’s employment is
terminated by the Company Without Cause or by Executive for Good Reason (as
these terms are defined below) within two years after such Change in Control.

3.        Employee Benefits and Perquisites.

(a)       Participation in Employee Benefit Plans. During the Employment Period,
Executive shall be eligible to participate in the employee benefit plans and
programs maintained by the Company from time to time and generally available to
the senior executives of the Company including to the extent maintained by the
Company life, medical, dental, accidental and disability insurance plans and
profit sharing, pension, retirement, deferred compensation and savings plans, in
accordance with the terms and conditions thereof as in effect from time to time.

(b)       Vacation. During the Employment Period, Executive shall be entitled to
the same amount of annual vacation that is generally available to the senior
executives of the Company, as may be increased from time to time consistent with
the Company’s past practices.

 

3

 



 

--------------------------------------------------------------------------------

EXECUTION VERSION

 



 

(c)       Relocation. Executive shall relocate to the St. Peters, Missouri area.

(d)       Indemnification. Executive and the Company shall enter into an
indemnification agreement substantially similar to the existing indemnification
agreements between by the Company and its directors and officers.

4.         Termination of Employment. Executive’s employment may be terminated
prior to the end of the Term specified in Section 1 hereof as follows:

(a)       Termination Due to Death or Disability. Executive’s employment may be
terminated by the Company due to Executive’s Disability (as defined below). In
the event that Executive’s employment hereunder terminates due to his death or
is terminated by the Company due to Executive’s Disability, no termination
benefits shall be payable to or in respect of Executive except as provided in
Section 4(f)(ii). For purposes of this Agreement, “Disability” shall mean a
physical or mental condition entitling Executive to benefits under the long-term
disability policy maintained by the Company, as such policy may be amended from
time to time. Executive’s employment shall be deemed to have terminated as a
result of Disability on the date as of which he is first entitled to receive
disability benefits under such policy.

(b)       Termination by the Company for Cause. Executive’s employment may be
terminated by the Company for Cause (as defined below). In the event of a
termination of Executive’s employment by the Company for Cause, no termination
benefits shall be payable to or in respect of Executive except as provided in
Section 4(f)(ii). For purposes of this Agreement, “Cause” shall mean (i) the
failure of Executive to make a good faith effort to substantially perform his
duties hereunder (other than any such failure due to Executive’s Disability) or
Executive’s insubordination with respect to a specific resolution of the Board;
(ii) Executive’s dishonesty, gross negligence in the performance of his duties
hereunder or engaging in willful misconduct, but only if such action or omission
has caused or is reasonably expected to result in direct or indirect material
injury to the Company or any of its Affiliates (as defined below in Section 0);
(iii) breach by Executive of any material provision of this Agreement or of any
other written agreement with the Company or any of its Affiliates or material
violation of any written Company policy applicable to Executive; or (iv)
Executive’s indictment for a crime that constitutes a felony or other crime of
moral turpitude or fraud that reasonably could impair Executive’s ability to
satisfactorily perform his duties hereunder. If, subsequent to Executive’s
termination of employment hereunder for other than Cause, it is determined in
good faith by the Company that Executive’s employment could have been terminated
for Cause hereunder, Executive’s employment shall, at the election of the
Company, be deemed to have been terminated for Cause retroactively to the date
the events giving rise to Cause occurred. Notwithstanding the foregoing, a
failure, insubordination or breach described in items (i) or (iii) above shall
not constitute Cause unless the Company shall have first given Executive written
notice describing the failure, insubordination or breach and a reasonable
opportunity, not less than ten (10) business days in length, to cure such
failure, insubordination or breach.

(c)       Termination Without Cause. Executive’s employment may be terminated by
the Company Without Cause (as defined below). In the event of a termination of
Executive’s employment by the Company Without Cause, no termination benefits
shall be payable to or in respect of Executive except as provided in Section
4(f)(i). A termination “Without Cause” shall

 

4

 



 

--------------------------------------------------------------------------------

EXECUTION VERSION

 



 

mean a termination of Executive’s employment by the Company during the Term
specified in Section 1 hereof other than due to Executive’s death, Disability or
for Cause.

(d)       Termination by Executive. In the event that Executive terminates his
employment for Good Reason (as defined below), Executive shall be entitled to
the termination benefits described in Section 4(f)(i). In the event that
Executive terminates his employment Without Good Reason (as defined below), no
termination benefits shall be payable to or in respect of Executive except as
provided in Section 4(f)(ii). A termination of employment by Executive for "Good
Reason" shall mean a termination by Executive of his employment with the Company
following the occurrence, without Executive's consent, of any of the following
events: (i) a material reduction in Executive’s authority, duties or
responsibilities, (ii) a requirement that Executive report to anyone other than
the Board, (iii) a material reduction in Executive's total compensation, unless
such reduction is part of a reduction applicable to a broad class of management
employees, (iv) any other material breach of this Agreement by the Company or
(v) relocation of Executive's principal work location to more than twenty-five
(25) miles from Executive's current principal work location, provided that (x)
within sixty (60) days following the occurrence of any of the events set forth
herein, Executive shall have delivered written notice to the Company of his
intention to terminate his employment for Good Reason, which notice specifies in
reasonable detail the circumstances claimed to give rise to Executive's right to
terminate his employment for Good Reason, and the Company shall not have cured
such circumstances to the reasonable satisfaction of Executive within thirty
(30) days after receipt of such notice and (y) Executive delivers a Notice of
Termination to the Company in accordance with Section 4(e) within thirty (30)
days following the Company's failure to cure such circumstances within the time
period specified above. A termination "Without Good Reason" shall mean a
termination of Executive's employment by Executive during the Term specified in
Section 1 hereof other than a termination of Executive's employment by Executive
for Good Reason in accordance with the foregoing procedures.

(e)       Notice of Termination; Date of Termination.

(i)        Notice of Termination. Any termination by the Company pursuant to
Section 4(a), 4(b) or 4(c), or by Executive pursuant to Section 4(d), shall be
communicated by a Notice of Termination addressed to the other party to this
Agreement in accordance with the notice provisions of Section 0. A “Notice of
Termination” shall mean a notice stating that Executive or the Company, as the
case may be, is electing to terminate Executive’s employment with the Company
and stating the proposed effective date of such termination, provided such
effective date shall not be sooner than the dates provided in Section 4(e)(ii).

(ii)       Date of Termination. The term “Date of Termination” shall mean (i) if
Executive’s employment is terminated by his death, the date of his death, (ii)
if Executive’s employment is terminated by the Company for Cause or Without
Cause, the date on which Notice of Termination is given or, if later, the
effective date of termination specified in such Notice of Termination, (iii) if
Executive’s employment is terminated due to either party providing the other
party with notice of non-renewal of the Term in accordance with Section 1
hereof, the last day of such Term, (iv) if Executive’s employment is terminated
due to Executive’s Disability, the date specified in the applicable Notice of
Termination, provided that such date shall not be less than thirty (30) days
after the date on which Notice of Termination is

 

5

 



 

--------------------------------------------------------------------------------

EXECUTION VERSION

 



 

given, and (v) if Executive’s employment is terminated by Executive for any
reason, the date specified in the applicable Notice of Termination, provided
that such date shall not be less than thirty (30) days after the date on which
Notice of Termination is given.

(f)       Payments Upon Certain Terminations.

(i)        Termination by the Company Without Cause or by Executive for Good
Reason. In the event Executive’s employment is terminated by the Company Without
Cause or by Executive for Good Reason at any time prior to the end of the Term
specified in Section 1 hereof, the Company shall pay to Executive (A) his Base
Salary through the Date of Termination and (B) his Annual Bonus, if any, earned
in the calendar year immediately preceding the calendar year in which the Date
of Termination occurs, in each case to the extent not yet paid, within thirty
(30) days after the Date of Termination. In addition, in the event that a
Separation (as defined below in Section 0) occurs because Executive’s employment
is terminated by the Company Without Cause or by Executive for Good Reason, in
either case, prior to the end to the Term specified in Section 1 hereof, subject
to the effectiveness of Executive’s execution of a general release and waiver of
all claims against the Company, its Affiliates and their respective officers and
directors in the form substantially similar to the Separation Agreement and
General Release attached hereto as Exhibit A (the “Separation Agreement”), and
subject to Executive’s compliance with the terms and conditions contained in
this Agreement, Executive (or, following his death, Executive’s estate) shall be
entitled to (C) the continuation of Executive’s Base Salary for the two-year
period beginning on the Date of Termination (the “Severance Period”), (D)
continued coverage under the Company’s group health care plan through the
earlier of the end of the Severance Period and the date the Executive becomes
eligible for coverage under another group health care plan and (E) a pro rata
portion of the earned amount of Executive’s Annual Bonus for the year in which
the Date of Termination occurs. The “earned amount” of Executive’s Annual Bonus
for the year in which the Date of Termination occurs shall be calculated based
on the Company’s actual results (or projected results, as may be applicable) in
such year to date (prior to the termination). Such pro rata portion shall be
equal to the earned amount of the Annual Bonus multiplied by a fraction, the
numerator of which is the number of days of service that Executive completed in
such year and the denominator of which is 365. The salary continuation payments
shall commence within 60 days after the Date of Termination and, upon
commencement, shall be made retroactively to the Date of Termination. The pro
rata portion of the Annual Bonus calculated above shall be paid within 60 days
after the Date of Termination. Equity awards held by the Executive on the Date
of Termination shall be governed by the applicable option plans and/or
agreements for such awards. Notwithstanding the foregoing, and again subject to
the execution and effectiveness of the Separation Agreement, in the event that
the Company terminates Executive's employment Without Cause or Executive
terminates his employment for Good Reason, in either case prior to the second
anniversary of the Effective Date, the Board of Directors of the Company shall
take all appropriate action to allow Executive to become immediately vested in
187,500 shares of Company common stock underlying the Service Option, 187,500
shares of Company common stock underlying the Sign-on Option and 18,750 shares
of the Sign-on RSUs.

(ii)       Termination Due to Executive’s Death or Disability, by the Company
for Cause, by Executive Without Good Reason, or as a result of failure to renew
the Term. If, at any time prior to the end of the Term specified in Section 1
hereof, Executive’s employment is

 

6

 



 

--------------------------------------------------------------------------------

EXECUTION VERSION

 



 

terminated due to Executive’s death or Disability, by the Company for Cause, by
Executive Without Good Reason, or as a result of either party serving notice of
non-renewal of the Term as provided in Section 1, the Company shall pay to
Executive (or, in the event of Executive’s death, to his estate) (i) his Base
Salary through the Date of Termination and (ii) his Annual Bonus, if any, earned
in the calendar year immediately preceding the calendar year in which the Date
of Termination occurs, in each case to the extent not yet paid, within thirty
(30) days following the Date of Termination. Equity awards held by the Executive
on the Date of Termination shall be governed by the applicable option plans
and/or agreements for such awards.

(iii)      Except as specifically set forth in this Section 4(f), Executive
shall not be entitled to receive any payments or benefits under any such plan,
policy, program or practice providing any bonus or incentive compensation or
severance compensation or benefits (and the provisions of this Section 4(f)
shall supersede the provisions of any such plan, policy, program or practice),
except as may be required with respect to any vested benefits under any
tax-qualified plan maintained or contributed to by the Company or Section 4980B
of the Internal Revenue Code of 1986, as amended (the “Code”). For avoidance of
doubt, upon any termination of Executive’s employment, any outstanding Options
not yet vested as of the Date of Termination shall expire and be canceled
effective as of the Date of Termination; provided, however, that Executive shall
be entitled to retain any vested options in accordance with the applicable
option plans and/or agreements for such options.

(g)       Resignation upon Termination. Effective as of any Date of Termination
under this Section 4 or otherwise, Executive shall automatically and without
taking any further actions be deemed to have resigned from all director, officer
or other positions then held by him with the Company and all of its Affiliates.

5.         Share Ownership or Retention Guidelines.

Executive agrees to comply with any reasonable share ownership or share
retention guidelines as may be adopted by the Board from time to time, which
guidelines would require Executive to own a minimum number of shares of Common
Stock (excluding shares underlying unexercised options held by Executive) or
retain a minimum number of shares of Common Stock upon the exercise of an option
or vesting of an RSU, all subject to approval of the Company’s Compensation
Committee and compliance with the Company’s insider trading policies and
applicable securities laws.

6.         Confidentiality Agreement.

The provisions of the confidentiality agreement between Executive and the
Company, dated as of the date hereof, a copy of which is attached as Exhibit B
(the “Confidentiality Agreement”), shall continue in full force and effect and
are incorporated herein by reference. In the event of any inconsistency between
the provisions of this Agreement and the provisions of the Confidentiality
Agreement, the provisions of this Agreement shall control.

7.         Injunctive Relief with Respect to Covenants; Forum, Venue and
Jurisdiction. Executive acknowledges and agrees that the covenants, obligations
and agreements of Executive referenced in Section 6 hereof and contained in the
Confidentiality Agreement

 

7

 



 

--------------------------------------------------------------------------------

EXECUTION VERSION

 



 

relate to special, unique and extraordinary matters and that a violation of any
of the terms of such covenants, obligations or agreements will cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, Executive agrees that the Company shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond or any other security) as a court of competent jurisdiction may deem
necessary or appropriate to restrain Executive from committing any violation of
such covenants, obligations or agreements. These injunctive remedies are
cumulative and in addition to any other rights and remedies the Company may
have.

8.         Entire Agreement. Subject to the terms of the various plans and
documents referenced herein, this Agreement constitutes the entire agreement
among the parties hereto with respect to Executive’s employment and his right to
compensation and benefits, including without limitation severance or termination
pay. All prior correspondence and proposals (including, but not limited to,
summaries of proposed terms) and all prior promises, representations,
understandings, arrangements and agreements relating to such subject matter
(including, but not limited to, those made to or with Executive by any other
Person and those contained in any prior offer, employment, consulting or similar
agreement entered into by Executive and the Company or any predecessor thereto
or Affiliate thereof) are merged herein and superseded hereby.

9.         Miscellaneous.

(a)       Binding Effect; Assignment. This Agreement shall be binding on and
inure to the benefit of the Company and its successors and permitted assigns.
This Agreement shall also be binding on and inure to the benefit of Executive
and his heirs, executors, administrators and legal representatives. This
Agreement shall not be assignable by any party hereto without the prior written
consent of the other parties hereto, except that the Company may effect such an
assignment without prior written approval of Executive upon the transfer of all
or substantially all of its business and/or assets (by whatever means).

(b)       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri without reference to
principles of conflicts of laws.

(c)       Taxes. The Company may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment
and social insurance taxes, as shall be required by law.

(d)       Amendments. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is approved by the
Board or a Person authorized thereby and is agreed to by Executive. No waiver by
any party hereto at any time of any breach by any other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

(e)       Severability. In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity,

 

8

 



 

--------------------------------------------------------------------------------

EXECUTION VERSION

 



 

legality and enforceability of the remaining provisions contained herein shall
not be affected thereby. In addition, if any of the provisions referenced in
Section 6 hereof and contained in the Confidentiality Agreement is for any
reason held by a court to be excessively broad as to duration, geographical
scope, activity, subject matter or otherwise then such provision will be
construed or judicially modified so as to thereafter be limited or reduced to
the extent required to be enforceable in accordance with applicable law; it
being understood and agreed that the parties hereto regard such restrictions as
reasonable and compatible with their respective rights.

(f)        Notices. Any notice or other communication required or permitted to
be delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or, if so mailed, on the third business day after the
mailing thereof, and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):

 

(A)

If to the Company, to it at:

MEMC Electronic Materials, Inc.

501 Pearl Drive (City of O’ Fallon)

P.O. Box 8

St. Peters, Missouri 63376-0008

Attention: General Counsel

 

 

(B)

if to Executive, to him at his residential address as currently on file with the
Company.

(g)       Voluntary Agreement; No Conflicts. Executive hereby represents and
warrants to the Company that he is legally free to accept and perform his
employment with the Company, that he has no obligation to any other person or
entity that would affect or conflict with any of Executive’s obligations
pursuant to such employment, and that the complete performance of the
obligations pursuant to Executive’s employment will not violate any order or
decree of any governmental or judicial body or contract by which Executive is
bound. The Company will not request or require, and Executive agrees not to use,
in the course of Executive’s employment with the Company, any information
obtained in Executive’s employment with any previous employer to the extent that
such use would violate any contract by which Executive is bound or any decision,
law, regulation, order or decree of any governmental or judicial body.

(h)       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument. A facsimile of a signature shall be deemed to be and
have the effect of an original signature.

(i)        Headings. The section and other headings contained in this Agreement
are for the convenience of the parties only and are not intended to be a part
hereof or to affect the meaning or interpretation hereof.

 

9

 



 

--------------------------------------------------------------------------------

EXECUTION VERSION

 



 

(j)        Certain Definitions.

“Affiliate”: with respect to any Person, means any other Person that, directly
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with the first Person, including but not limited to a
Subsidiary of the first Person, a Person of which the first Person is a
Subsidiary, or another Subsidiary of a Person of which the first Person is also
a Subsidiary.

“Control”: with respect to any Person, means the possession, directly or
indirectly, severally or jointly, of the power to direct or cause the direction
of the management policies of such Person, whether through the ownership of
voting securities, by contract or credit arrangement, as trustee or executor, or
otherwise.

“Person”: any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

“Separation”: means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

“Subsidiary”: with respect to any Person, each corporation or other Person in
which the first Person owns or Controls, directly or indirectly, capital stock
or other ownership interests representing 50% or more of the combined voting
power of the outstanding voting stock or other ownership interests of such
corporation or other Person.

(k)       409A Compliance. For purposes of Section 409A of the Code, each
periodic salary continuation payment under Section 4(f)(i) is hereby designated
as a separate payment. If the Company determines that Executive is a “specified
employee” under Section 409A(a)(2)(B)(i) of the Code and the regulations
thereunder at the time of his Separation, then (A) the salary continuation
payments under Section 4(f)(i), to the extent not exempt from Section 409A of
the Code, shall commence during the seventh month after Executive’s Separation
and (B) the installments that otherwise would have been paid during the first
six months following Executive’s Separation shall be paid in a lump sum when
such salary continuation payments commence. Prior to the date such lump sum is
paid to Executive in accordance with this Section 9(k), interest shall accrue
thereon at a reasonable rate of interest as determined by the Board, but in no
event less than the Applicable Federal Rate prescribed by the Internal Revenue
Service.

10

 



 

--------------------------------------------------------------------------------

EXECUTION VERSION

 



 

IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representatives and Executive has hereunto set his hand, in each case
effective as of the date first above written.

 

 

MEMC ELECTRONIC MATERIALS, INC.

 

 

 

 

By:

/s/ John Marren

 

 

Name:  John Marren

 

 

Title:    Chairman of the Board of Directors

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Ahmad Chatila

 

 

Name:  Ahmad Chatila

 

 

 

SIGNATURE PAGE TO

EMPLOYMENT AGREEMENT

 

 



 

--------------------------------------------------------------------------------

EXECUTION VERSION



 

Exhibit A

Separation Agreement

 

 

 

--------------------------------------------------------------------------------

EXECUTION VERSION



 

Exhibit B

Confidentiality Agreement

 

 



 

 

 